Weston C. J.
School districts are quasi corporations, with very limited powers. By the statute of 1821, ch. 117, sec. 8, they are authorized to raise money, for the purpose of erecting, repairing, purchasing, or removing a school house, and of purchasing land, upon which the same may stand, and of utensils for such school-house. In the discharge of these powers, litigation may arise. They may become liable to an action and it maybe necessary for them to bring one, to vindicate their rights. These rights and liabilities are incident to the powers conferred. And if suits arising in such cases should terminate unfavorably, *258the district must necessarily suffer loss ; and they may constructively possess the power to raise money to meet it. In the exercise of these powers and their incidents, at a regular meeting, the corporation may become bound, and the minority of the district subjected to the power of the majority. But if the district should undertake to transcend their powers, and should vote to raise money for purposes not within their authority, such vote would be a nullity ; and whoever should presume to carry it into effect, would do so at his peril. But the district would not be liable, the vote being altogether aside from their corporate powers. So if they vote to raise a sum of money manifestly and clearly beyond what is wanted in the exercise of their powers, such vote is either entirely void, or valid only for the amount required. The corporation can be bound only by a legal vote, or by an act done in the discharge of their lawful authority. To decide otherwise, would be to put the property of the minority under the control of the majority, beyond the purposes for which alone they are clothed with corporate powers.
The district meeting may have undertaken to do more than can be justified. They had contracted with the original plaintiff to build them a school-house. He built one. Whether it was done in accordance with his contract, or whether if not, they had accepted it, was in a course of litigation. It was ultimately decided against the district. While that suit was still pending, it appears that in November, 1831, it was voted by the district to build another school-house, and to appropriate to this purpose the money raised in 1S28, to build the house in controversy. The district has power to raise money to bull'd a school-house. It does not appear to have been contemplated, that one district should have more than one school-house, and so long as they have one, suitable and convenient for their purposes, it may be questionable whether they have„a right to build another. By the 9th section of the act before cited, the money raised and assessed in virtue of the 8th section, after being collected and paid to the treasurer of the town, is subject to the disposal of the committee of the district, to be by them applied in conformity with the vote, by which it was raised. It appears that the greater part of the money raised in 1828, was appropriated to build the school-house, *259voted in 1831. After the suit for the first house had terminated, and it turned out to be the property of the district, it became necessary to provide for the execution of the original plaintiff. Assuming that what was paid for the second school-house was not misapplied, and upon this point we give no opinion, there remained unexpended of the first sum raised, nearly thirty-five dollars ; and the sum necessary to meet the execution would only, it is insisted, be the balance remaining after deducting that amount. But a meeting of the district voted to raise the whole amount of the execution, without applying thereto the money previously raised. Suppose this to have been an unjustifiable course, how then would it stand ? A meeting of the district vote to raise money for an object not authorized by law, or more than is required for any lawful purpose. As far as such vote is unlawful, it is not a corporate act, nor are the corporation answerable for the consequences. Their powers are special and limited. When a majority of the inhabitants of a district undertake to go beyond them, as far as they exceed their authority, they cease to act as a corporation.
The counsel for the original plaintiff contends, that this action may be supported by the statute of 1826, in addition to an act for the assessment and collection of taxes, c/i. 337, sec. 1. It is a sufficient answer to this argument, that the statute cited does not apply to school-districts, but to towns, plantations, parishes and religious societies. Upon them certain liabilities are imposed, from which the assessors, who act faithfully and with integrity, are exempted. It could never have been intended that a town should he held answerable for any improper proceedings, wilful or otherwise, on the part of the majority of a school district. In Little v. Merrill et al., 10 Pick. 543, the Supreme Court of Massachusetts took the same view of the subject, when commenting on a similar statute.
It is urged that the original plaintiff ought to prevail against the district, because the money he claims has been improperly extorted from him, or received by mistake, and detained against equity and good conscience. But a school-district, acting as a corporation, can never be chargeable upon these grounds. They can confer no agency to extort money unlawfully, or to receive *260or to retain it without right. No vote of theirs, not authorized by law, could justify the demand or receipt of money in their behalf. And if it was received by persons, assuming to be their agents, or under color of authority from them, in a case not within their corporate powers, no promise would be implied on the part of the corporation to refund it, nor would it form a consideration, which would sustain an express promise by them to this effect.
Upon this view of the case, and upon the facts set forth in the exceptions, we are of opinion, that the Judge, in the court below, should have directed a nonsuit, or instructed the jury, that the original plaintiff had not sustained his action. We therefore reverse the judgment, but without costs; the error assigned and sustained being an error in law.
We have thus held, that the original plaintiff could not sustain an action against the district, upon the proof stated in the exceptions. But we do not intend to intimate that others are liable upon the facts. The assessors were doubtless justified in making the first assessment. The second was to sustain the suit, in which the district were defendants. In making the third, they found that judgment had been rendered against them, and an execution actually issued, for the amount they voted to raise. The unexpended balance, a portion of which is claimed by the original plaintiff, has grown out of the peculiar circumstances, in which the parties have found themselves placed. Further litigation in the affair, is certainly not to be encouraged. The original plaintiff might have received the amount, claimed and recovered by him in the court below, but he chose to let it remain in the hands of the treasurer of the town; and it is probably still ready for him on demand.

Judgment reversed.